Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 18 February 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport February 18th 1781.
                        
                        Three days ago, there arrived at Bedford a vessel, that brought a piece of Intelligence, of which I expected
                            the particulars and further confirmation, before I chose to send it to your Excellency. That Vessel coming from Mole St
                            Nicholas, has brought Letters from Cape François, mentioning the arrival of a Frigate, sent by Mr D’Estaing, who had
                            beaten Admiral Hood, taken Six men of War and 95. Transports, and was then busy a-securing them to make them follow the
                            fleet. The same news arrived at Salem with Letters from Martinico to Several Gentlemen at Boston, they are dated 29th
                            January, they repeat the Same things, and add that Admiral Hood is arrived at St Lucia with only 4. men of War.
                        The french Martinico Gazette mentions the Same, and the Passengers Say that they have Seen the forts and the
                            road of that Island decorated as a rejoicing for that Victory. Every Sensible person at Boston Look upon these news as
                            very sure. The English man of War, the Fair American that was Said to have gone to sea after
                            the Gale, dismasted, is come back in Gardner’s bay, where they now have 8. men of the Line anchored in a state of Defense,
                            a 50. gun ship and the Bedford, very ill masted, in closed.
                        I join herein for your Excellency the plan which before yesterday was sent to me from Plumb-island.
                        The frigate L’hermione will set sail this night and will go to join itself to our
                            fast sailing squadron, I hope, they will have fulfilled their enterprize.
                        I always wait for the arrival of your Excellency with great desire. I am with respect and personal attachment
                            Sir, Your Excellency’s most obedient & most humble Servant
                        
                            le cte de Rochambeau

                        
                     Enclosure
                                                
                            
                                
                                    16 February 1781
                                
                            
                            Situation of the British fleet in Gardner’s bay. Five days ago there arrived a 64. gun ship that had cut
                                her cables, in the night that the Gale came on, being then at the East of Fisher’s island, a little coasting vessel
                                has brought 80 and upwards fathoms of cable, 22 inches in circonference.
                            
                                map with Gull’s Island, Plumb island, and Gardner’s island, with following text
                            
                            The ship (4) is the Admiral, the flag is at the little top-gallant mast. (5) flag at mizen mast. three
                                decker. (6) dismasted, (8) Last arived, (9) either 50 gunship, or frigate. the Vessel Lost off the island cannot be
                                seen.
                            16th February 1781 8 o’clock A.M.
                            The Vessel most at the North as well as the rest of them have Lengthened out a great deal of cable to the
                                Northward, have an anchor S.E.-ward, another N.O.-ward, the Northern most ship is upon the edge of the Current, which
                                setts from Gardner’s point, goes to the N.O. and N.O. 1/4 N, at the rate of 4. or 5 knots an hour , so that all the
                                Ships in case they be attacked can get into the middle of the Current stream, they fear most to be attacked on the Est
                                side, according to their Laying.

                        
                        
                    